Citation Nr: 0917503	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  06-03 856A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for loss of teeth.

3.  Entitlement to service connection for loss of eyesight.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel



INTRODUCTION

The Veteran served on active duty from May 1986 to March 
2004.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2004 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Washington, DC.  Thereafter, jurisdiction of the case 
was transferred to the RO in Roanoke, Virginia.  

The Board notes that the Veteran was scheduled for a Board 
hearing in Washington, DC, in April 2009.  The record 
reflects that he was properly notified of the hearing but 
failed to appear, without explanation.  The Veteran has not 
requested that the hearing be rescheduled; therefore, his 
request for such a hearing is considered withdrawn.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing impairment does not 
constitute a current right ear or left ear hearing loss 
disability for VA compensation purposes.

2.  The Veteran sustained trauma to teeth numbered 7, 8, and 
23-26 while serving on active duty.

3.  The Veteran currently suffers from mild refractive error 
(astigmatism); he has good correctable vision in each eye; 
and there is no evidence of ocular pathology.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss have 
not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.385 (2008).

2.  Dental trauma of teeth numbered 7, 8, and 23-26 was 
incurred in service; service connection for outpatient 
treatment purposes is warranted.  38 U.S.C.A. §§ 1110, 1131, 
1712, 5107 (West 2002); 38 C.F.R. §§ 3.381, 17.161 (2008).

3.  Loss of eyesight was not incurred in or aggravated by 
active service, and is not proximately due to or the result 
of service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) & (c), 
4.9 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Moreover, as the Board 
concludes below that the preponderance of the evidence is 
against the claims, any question as to an appropriate 
disability rating or effective date to be assigned is 
rendered moot.  

In this case, in letters dated in December 2006 and September 
2008, the RO provided notice to the Veteran regarding what 
information and evidence is needed to substantiate a claim 
for service connection, as well as what information and 
evidence must be submitted by the Veteran, and what 
information and evidence will be obtained by VA.  The letters 
also advised the Veteran of the evidence needed to establish 
a disability rating and an effective date.  The claims were 
last readjudicated in November 2008.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, the record reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, post-service medical 
records and examination reports, and records associated with 
a disability determination by the Social Security 
Administration (SSA).  

The Board notes that the Veteran has not been afforded a VA 
examination in conjunction with the claim of service 
connection for hearing loss.  In this regard, the Board notes 
that in McLendon v. Nicholson, 20 Vet. App. 79 (2006), the 
Court held that in service connection claims, the VA must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  See 38 C.F.R. § 3.159(c)(4)(i).  

In this case, the evidence demonstrates that the Veteran's 
bilateral hearing impairment does not constitute a current 
right ear or left ear hearing loss disability for VA 
compensation purposes.  Under these circumstances, there is 
no duty to provide a medical examination or obtain a medical 
opinion.  38 C.F.R. § 3.159(c); Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512, 
518 (2004); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
For these reasons, the Board finds that VCAA notice and 
assist requirements have been met. 

Service Connection Legal Authority

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, 
generally there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Additional 
disability resulting from the aggravation of a non-service-
connected disability by a service-connected disability is 
also compensable under 38 C.F.R. 
§ 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102. 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service Connection for Hearing Loss

Where a veteran served continuously for ninety days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and sensorineural hearing loss becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2008).

With respect to hearing loss, VA has specifically defined 
what is meant by a "disability" for the purposes of service 
connection.  Impaired hearing will be considered to be a 
"disability" when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385. 

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. 
§ 3.385 need not be shown by the results of audiometric 
testing during a claimant's period of active military service 
in order for service connection to be granted.  The Court has 
held that 38 C.F.R. § 3.385 did not prevent a claimant from 
establishing service connection on the basis of post-service 
evidence of hearing loss related to service when there were 
no audiometric scores reported at separation from service.  
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The Court 
has also held that the regulation did not necessarily 
preclude service connection for hearing loss that first met 
the regulation's requirements after service.  Hensley v. 
Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who 
seeks to establish service connection for a current hearing 
"disability" must show, as is required in a claim for 
service connection for any disability, that a current hearing 
disability is the result of an injury or disease incurred in 
service, the determination of which depends on a review of 
all the evidence of record including that pertinent to 
service.  38 U.S.C.A. §§ 1110, 1131; C.F.R. §§ 3.303 and 
3.304; Hensley, 5 Vet. App. at 159-60.

The Veteran contends that he is entitled to service 
connection for hearing loss because it is due to acoustic 
trauma in service.  The service records indicate that the 
Veteran was a vehicle driver, field recruiter, section 
sergeant, and squad leader.  As a squad leader he was 
responsible for the accountability and maintenance of eight 
M1070 25-ton heavy equipment transporters and eight M1000 70-
ton trailers.  He was also a section sergeant for a 
Divisional Cavalry Squadron in a Mechanized Infantry 
Division.  In that capacity, he was responsible for the 
training, welfare, and discipline of 25 soldiers and the 
maintenance of one M4K forklift, 11 M977 HEMTTs, one M998 
HMMWV, and one M923 5-ton cargo truck.  Based on this 
evidence, the Board finds that the Veteran had in-service 
noise exposure.  

After a review of the evidence, the Board finds that a 
preponderance of the evidence is against the claim for 
service connection for bilateral hearing loss.  The weight of 
the competent evidence demonstrates that the Veteran does not 
have a current hearing loss "disability" of the left or 
right ear as defined in 38 C.F.R. § 3.385.  The Board 
recognizes that the Veteran currently has some hearing loss, 
or hearing impairment, but the current level of hearing loss 
or impairment does not constitute a "disability" for VA 
disability compensation purposes.  The United States Court of 
Appeals for Veterans Claims (Court) has held that Congress 
specifically limited entitlement to service-connected 
benefits to cases where there is a current disability.  "In 
the absence of proof of a present disability, there can be no 
valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

Service treatment records contain several audiograms, which 
reflect pure tone thresholds were consistently 15 decibels or 
less at 500 to 4000 hertz in both ears.  The Veteran 
separated from active duty service in March 2004.  At the 
service separation examination, pure tone thresholds, in 
decibels, were as follows:


500
1000
2000
3000
4000
Right 
Ear
5
5
5
25
5
Left 
Ear
5
10
10
10
5

Such findings reflect some hearing loss or hearing 
impairment, but do not constitute hearing loss 
"disability."  See 38 C.F.R. § 3.385; see also Hensley, 
5 Vet. App. at 157 (threshold for normal hearing is from zero 
to 20 decibels).  

The VA treatment records also do not show any complaints or 
findings with respect to hearing loss.  The evidence of 
record does not show that at any time the Veteran's impaired 
hearing met the threshold requirements of 40 decibels in any 
of the frequencies 500, 1000, 2000, 3000, 4000 Hertz, or at 
lest 26 decibels in any three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz, or that speech recognition scores 
using the Maryland CNC Test were less than 94 percent.  
38 C.F.R. § 3.385. 

Without evidence of a current hearing loss disability, as 
defined by 38 C.F.R. § 3.385 for VA disability compensation 
purposes, there is no basis on which to grant service 
connection for hearing loss.  For these reasons, the Board 
finds that a preponderance of the evidence is against the 
Veteran's claim for service connection for hearing loss, and 
the claim must be denied.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.
 


Service Connection for Loss of Teeth

The Veteran contends that he is entitled to service 
connection for loss of teeth.  Specifically, he asserts that 
he lost one tooth and sustained damage to several other teeth 
when he was assaulted in the line of duty during service in 
October 1989.  

Under current VA regulations, compensation is only available 
for certain types of dental and oral conditions listed under 
38 C.F.R. § 4.150, such as impairment of the mandible, loss 
of a portion of the ramus, and loss of a portion of the 
maxilla.  Compensation is available for loss of teeth only if 
such is due to loss of substance of body of maxilla or 
mandible.  Otherwise, a veteran may be entitled to service 
connection for dental conditions including treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease, for the sole purposes of 
receiving VA outpatient dental services and treatment, if 
certain criteria are met.  38 U.S.C. § 1712; 38 C.F.R. §§ 
3.381, 17.161.  Under the holding in Mays v. Brown, 5 Vet. 
App. 302, 306 (1993), a claim for service connection is also 
considered a claim for VA outpatient dental treatment.

Rating activity should consider each defective or missing 
tooth and each disease of the teeth and periodontal tissues 
separately to determine whether the condition was incurred or 
aggravated in line of duty during active service and, when 
applicable, to determine whether the condition is due to 
combat or other in-service trauma, or whether the veteran was 
interned as a prisoner of war.  38 C.F.R. § 3.381(b).

Applying the above criteria to the facts in this case, the 
Board first finds that the Veteran does not have one of the 
dental or oral conditions listed under 38 C.F.R. 
§ 4.150.  The Veteran was involved in an assault in October 
1989, in which he lost tooth 8 and suffered dental fracture 
of teeth 7 and 23-26; however, there is no evidence of any 
corresponding impairment of the mandible, loss of a portion 
of the ramus, loss of a portion of the maxilla, or any other 
bone loss.  In September 2002 during service, it appears that 
the Veteran received a new fixed partial denture for teeth 7-
9, and a porcelain fused to metal for tooth 10.  In sum, the 
Veteran's service treatment records do not reflect any loss 
of substance of body of maxilla or mandible due to trauma in 
service.  

The provisions of 38 U.S.C.A. § 1712(a)(1) are implemented at 
38 C.F.R. § 17.161, which sets out that outpatient dental 
treatment may be authorized by the Chief, Dental Service, for 
beneficiaries defined in 38 U.S.C.A. § 1712(b) and 38C.F.R. 
§ 17.93 to the extent prescribed and in accordance with the 
applicable classification and provisions set forth as 
follows:

(a) Class I.  Those having a service-connected compensable 
dental disability or condition, may be authorized any dental 
treatment indicated as reasonably necessary to maintain oral 
health and masticatory function.  There is no time limitation 
for making application for treatment and no restriction as to 
the number of repeat episodes of treatment.

(b) Class II. . . . (1)(i) Those having a service-connected 
noncompensable dental condition or disability shown to have 
been in existence at time of discharge or release from active 
service, which took place after September 30, 1981, may be 
authorized any treatment indicated as reasonably necessary 
for the one-time correction of the service-connected 
noncompensable condition, but only if:    (A) They served on 
active duty during the Persian Gulf War and were discharged 
or released, under conditions other than dishonorable, from a 
period of active military, naval, or air service of not less 
than 90 days, or they were discharged or released under 
conditions other than dishonorable, from any other period of 
active military, naval, or air service of not less than 180 
days;  (B) Application for treatment is made within 90 days 
after such discharge or release;  (C) The certificate of 
discharge or release does not bear a certification that the 
veteran was provided, within the 90-day period immediately 
before such discharge or release, a complete dental 
examination (including dental X-rays) and all appropriate 
dental treatment indicated by the examination to be needed; 
and (D) Department of Veterans Affairs dental examination is 
completed within six months after discharge or release, 
unless delayed through no fault of the veteran.

(c) Class II (a).  Those having a service-connected 
noncompensable dental condition or disability adjudicated as 
resulting from combat wounds or service trauma may be 
authorized any treatment indicated as reasonably necessary 
for the correction of such service-connected noncompensable 
condition or disability.

(d) Class II (b).  Those having a service-connected 
noncompensable dental condition or disability and who had 
been detained or interned as prisoners of war for a period of 
less than 90 days may be authorized any treatment as 
reasonably necessary for the correction of such service-
connected dental condition or disability.

(e) Class II(c).  Those who were prisoners of war for 90 days 
or more, as determined by the concerned military service 
department, may be authorized any needed dental treatment.

(f) Class IIR (Retroactive). Any veteran who had made prior 
application for and received dental treatment from the 
Department of Veterans Affairs for noncompensable dental 
conditions, but was denied replacement of missing teeth which 
were lost during any period of service prior to his/her last 
period of service may be authorized such previously denied 
benefits under the following conditions: (1) Application for 
such retroactive benefits is made within one year of April 5, 
1983. (2) Existing Department of Veterans Affairs records 
reflect the prior denial of the claim.  All Class IIR 
(Retroactive) treatment authorized will be completed on a fee 
basis status.

(g) Class III.  Those having a dental condition 
professionally determined to be aggravating disability from 
an associated service-connected condition or disability may 
be authorized dental treatment for only those dental 
conditions which, in sound professional judgment, are having 
a direct and material detrimental effect upon the associated 
basic condition or disability.

(h) Class IV.  Those whose service-connected disabilities are 
rated at 100 percent by schedular evaluation or who are 
entitled to the 100 percent rate by reason of individual 
unemployability may be authorized any needed dental 
treatment.

(i) Class V.  A veteran who is participating in a 
rehabilitation program under 38 U.S.C.A., Chapter 31 may be 
authorized such dental services as are professionally 
determined necessary for any of the reasons enumerated in 
Section 17.47(g).

(j) Class VI.  Any veterans scheduled for admission or 
otherwise receiving care and services under chapter 17 of 38 
U.S.C. may receive outpatient dental care which is medically 
necessary, i.e., is for dental condition clinically 
determined to be complicating a medical condition currently 
under treatment.

The Board notes that the most recent VA treatment records 
from 2006 indicate that the Veteran is actively receiving 
outpatient dental treatment under class IV; however, in a 
January 2005 rating decision, the RO decreased the evaluation 
of the Veteran's service-connected status post liver 
transplant from 100 percent to 30 percent, effective May 1, 
2005.  Currently, the combined rating for the Veteran's 
service-connected disabilities is 60 percent.  Therefore, the 
basis for the class IV outpatient dental treatment is no 
longer in existence.  However, the Board finds that the 
Veteran is eligible for VA outpatient dental treatment under 
class II (a), as explained below.  38 U.S.C. § 1712; 38 
C.F.R. §§ 3.381, 17.161.

The Veteran's service entrance exam notes no abnormalities of 
the teeth; dental exam was considered to be acceptable.  As 
indicated above, service treatment records and service 
personnel records clearly show that he was involved in an 
assault in October 1989, which was determined to have been in 
the line of duty, and which resulted in the loss of tooth 8 
and dental fractures of teeth 7 and 23-26.  This qualifies as 
dental disability of teeth 7, 8, and 23-26 caused by service 
trauma.  Thus, the Board finds that there is sufficient 
evidence to warrant service connection for the Veteran's 
dental trauma involving teeth 7,8, and 23-26, for outpatient 
treatment purposes only.  Therefore, the appeal is granted to 
this extent. 

Service Connection for Loss of Eyesight

Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable legislation.  38 
C.F.R. § 3.303(c).  In the absence of superimposed disease or 
injury, service connection may not be allowed for refractive 
error of the eyes, including myopia, presbyopia and 
astigmatism, even if visual acuity decreased in service, as 
this is not a disease or injury within the meaning of 
applicable legislation relating to service connection.  38 
C.F.R. §§ 3.303(c), 4.9.

The Veteran claims that he is entitled to service connection 
for loss of eyesight solely because it is due to the 
medications he takes for his service-connected status post 
liver transplant.

The Veteran underwent a VA examination in October 2004 in 
order to evaluate the residuals of his service-connected 
status post liver transplant.  The report of that examination 
notes numerous side effects of the numerous medications he 
takes for his service-connected residuals of status post 
liver transplant; however, none of the side effects the 
Veteran complained about includes anything about loss of 
eyesight.  Additionally, there is no other medical evidence 
of any current loss of eyesight.  In this regard, the Board 
notes that the October 2004 VA eye examination report 
indicates a diagnosis of mild refractive error (astigmatism).  
The VA examiner noted that the Veteran had good correctable 
vision in each eye and that there was no evidence of ocular 
pathology.  

The evidence fails to demonstrate that the Veteran currently 
suffers from deteriorating vision other than astigmatism.  
Accordingly, service connection is not in order for loss of 
eyesight, as such is a refractive error, for which 
compensation is not payable.  38 C.F.R. §§ 3.303(c), 4.9.



For these reasons, the Board finds that a preponderance of 
the evidence is against the Veteran's claim for service 
connection for loss of eyesight, and the claim must be 
denied.  Because the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for hearing loss is denied.

Service connection for dental trauma of teeth 7, 8, and 23-26 
for outpatient dental treatment is granted.

Service connection for loss of eyesight is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


